Atkinson, J.
1. The assignments of error on the rulings upon admissibility of evidence are without merit.'
2. In an action for land the plaintiff and defendant claimed title from a common source. The defendant claimed under a deed, and the control- ' ling question was whether the deed had been delivered. The evidence was *202insufficient to show delivery (Maddox v. Gray, 75 Ga. 452); and the judge did not err in directing a verdict for the plaintiff.
December 12, 1913.
Rehearing denied January 14, 19T4.
Complaint for land. Before Judge Pendleton. Fulton superior court. October 17, 1912.
A. H. Davis, for plaintiff in error.
Bosser & Brandon, contra.

Judgment affirmed.


All the Justices concur.